Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154549                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  KIMBERLY MARIE MARIK,                                                                                               Justices
           Plaintiff-Appellee,
  v                                                                 SC: 154549
                                                                    COA: 333687
                                                                    Macomb CC Family Division:
                                                                    2011-000651-DM
  PETER BRIAN MARIK,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 12, 2016 order
  of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  whether to grant the application or take other action. MCR 7.305(H)(1). The parties
  shall file supplemental briefs within 42 days of the date of this order addressing whether
  the Macomb Circuit Court’s June 13, 2016 order denying the defendant father’s motion
  to change the children’s school enrollment and to modify parenting time was “a
  postjudgment order affecting the custody of a minor” and therefore a “final order” under
  MCR 7.202(6)(a)(iii). The parties should not submit mere restatements of their
  application papers. We further direct the Clerk to schedule the oral argument in this case
  for the same future session of the Court when it will hear oral argument in Ozimek v
  Rodgers (Docket No. 154776).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2017
           s0131
                                                                               Clerk